This action is in assumpsit to recover on a promissory note given by defendant to plaintiff. Defendant counterclaimed *Page 308 
upon a written lease and averred that plaintiff had failed to pay the rent in full. A reply was filed to the counterclaim in which it was set up that the defendant had voluntarily granted plaintiff a reduction in rent and had accepted as payment in full the reduced sum. Defendant filed a rule for judgment for want of a sufficient reply. The court below refused to enter judgment, stating in its opinion that the reply to the counterclaim raised questions of fact which should be submitted to a jury.
Our examination of the record shows this not to be such a clear case as warrants summary judgment. It is only in clear cases that we will reverse for a refusal to summarily dispose of a controversy: Rhodes v. Terheyden, 272 Pa. 397, 116 A. 364;Aultman v. Pittsburgh, 326 Pa. 213, 192 A. 112.
Order affirmed.